Exhibit 10.57



AMENDMENT NUMBER 2
TO THE
FOUNDATION COAL SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
THIS AMENDMENT is made this 11th day of December 2008, by the Foundation Coal
Benefits Committee (the "Committee") and the President of Foundation Coal
Corporation (the "President") to the Foundation Coal Supplemental Executive
Retirement Plan, as initially adopted effective July 30, 2004 (the "Plan").
RECITALS
WHEREAS, Article VIII of the Plan provides that the Plan sponsor, Foundation
Coal Corporation (the "Company"), has the authority to amend the Plan; and
WHEREAS, by action dated July 30, 2004, the Board of Directors of the Company
(the "Board") delegated to the Committee and the President certain of the
Board's authority to amend the Plan subject to certain limitations not herein
relevant; and
WHEREAS, the Committee has determined that it is within its authority to amend
the Plan to clarify certain provisions and to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code").
AMENDMENT
NOW, THEREFORE, by unanimous consent of the Committee, the Plan is hereby
amended as follows:
1.The "Introduction" section of the Plan shall be amended to add the following
two new paragraphs to the end thereof:
The Plan is intended to comply with the requirements imposed by Section 409A of
the Code on nonqualified deferred compensation plans (and the applicable
guidance issued thereunder) and the terms of the Plan shall be interpreted
consistently therewith.
The Plan constitutes a contractual obligation of the Company to pay the promised
benefits in the future and is intended to be unfunded for purposes of both the
Code and ERISA. Although assets may be set aside in an account or a separate
Trust to provide the promised benefits, any assets so set aside will remain the
assets of the Company and will be subject to the claims of the Company's general
creditors. Participants and their beneficiaries will have only the status of
general unsecured creditors with respect to any amounts set aside to provide
benefits under the Plan.


2.    Section 1.4, "Change in Control" shall be amended in its entirety to read
as follows:

1



--------------------------------------------------------------------------------



1.4    Change in Control
Change in Control means a change in the ownership of the Company, a change in
the effective control of the Company or a change in the ownership of a
substantial portion of the Company's assets. Whether there has been a Change in
Control of the Company will be determined by the Committee in accordance with
the guidance issued under Section 409A of the Code. For purposes of this Section
1.4:


(a)
A change in ownership of the Company occurs on the date that any one person, or
more than one person acting as a group, acquires ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 50 percent of the total fair market value or total voting power of the
stock of the Company.

(b)
A change in the effective control of the Company occurs on the date that either:

(1)
any one person, or more than one person acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company; or

(2)
a majority of members of the Company's Board of Directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company's Board of Directors prior to the date of
the appointment or election.

(c)
A change in the ownership of a substantial portion of the Company's assets
occurs on the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 40
percent of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions.

3.    Article I shall be amended to add a new Section 1.15A, "Separation from
Service," as follows:
1.15A        Separation from Service

2



--------------------------------------------------------------------------------



Separation from Service means a Participant's death, retirement or other
termination of employment with Foundation Coal Corporation or one of its
affiliates. Whether a Separation from Service has occurred shall be determined
by the Committee based on all of the facts and circumstances and in accordance
with the guidance issued under Section 409A of the Code. For purposes of this
Plan, a Participant will be presumed to have experienced a Separation from
Service when the level of bona fide services performed decreases to a level less
than fifty percent (50%) of the average level of bona fide services performed
during the immediately preceding thirty-six (36)-month period (or the full
period of services to the Company and all affiliates if the Participant has been
providing services to the Company and all affiliates less than thirty-six (36)
months). For purposes of this Section 1.15A, the term "affiliate" shall mean a
trade or business that, together with Foundation Coal Corporation, is a member
of: (i) a controlled group of corporations, within the meaning of Section 414(b)
of the Code, or (ii) a group of trades or businesses under common control,
within the meaning of Section 414(c) of the Code.
4.    Section 6.1 shall be amended in its entirety to read as follows:
6.1    Time and Form of Payment of Supplemental Benefit
(a)
A Participant's Supplemental Benefit shall be paid in the form of an actuarially
equivalent lump sum cash payment. For purposes of the Plan, actuarial
equivalence shall be computed on the basis of the actuarial assumptions
specified in the Retirement Plan for such purpose. A Participant's Supplemental
Benefit that is paid before a Participant's Normal Retirement Date shall be
reduced in accordance with the provisions of the Retirement Plan governing
payment of benefits before the "Normal Retirement Age" thereunder.

(b)
Except as otherwise provided in this Article VI, the payment of a Participant's
Supplemental Benefit under the Plan shall be made on the later of: (1) the six
(6) month anniversary of the date following the date of the Participant's
Separation from Service or (2) the date the Participant is first eligible for
either early retirement or normal retirement under the Retirement Plan

5.    Section 6.2 shall be amended in its entirety to read as follows:
6.2    Death Benefits
If a Participant dies before the payment of the Participant's Supplemental
Benefit under the Plan is made and the Participant's Surviving Spouse is
entitled to a death benefit under the Retirement Plan, the Participant's
Surviving Spouse will be paid a death benefit under this Plan. The death benefit
shall be equal to the Supplemental Benefit

3



--------------------------------------------------------------------------------



accrued by the Participant as of the date of the Participant's death. The death
benefit shall be paid to the Surviving Spouse in an actuarial equivalent lump
sum cash payment within ninety (90) days of the Participant's death. If a
Participant dies without a Surviving Spouse, no death benefit will be provided
under this Plan. The Surviving Spouse under the Retirement Plan, if any, shall
be the Surviving Spouse for purposes of the death benefit under this Plan.
6.    Section 6.6 shall be amended in its entirety to read as follows:
6.6    Change in Control
In the event of a Change in Control, each Participant shall be paid the
actuarial equivalent (determined using the actuarial assumptions specified in
the Retirement Plan) of the Participant's Supplemental Benefit amount computed
under Article V of the Plan as though the Participant experienced a Separation
from Service on the date the Change in Control is deemed to have occurred. Such
Supplemental Benefit shall be paid in the form of a lump sum cash payment within
ninety (90) days after the date the Change in Control is deemed to have
occurred, and if the payment date is before the date the Participant attains his
Normal Retirement Date, such Supplemental Benefit shall be reduced in accordance
with the provisions of the Retirement Plan governing the payment of benefits
before the "Normal Retirement Age" thereunder.
7.    Any inconsistent provisions of the Plan shall be read consistent with this
Amendment.
8.    Except as amended above, each and every other provision of the Plan, as it
previously may have been amended, shall remain in full force and effect without
change or modification.
9.    The effective date of this Amendment shall be December 31, 2008.
IN WITNESS WHEREOF, the undersigned have duly executed this Amendment.
 
 
FOUNDATION COAL BENEFITS COMMITTEE
 
 
 
 
By:
/s/ Michael A. Ciuchta
 
 
Michael A. Ciuchta, Chairman
 
 
 
 
By:
/s/ Michael R. Peelish
 
 
Michael R. Peelish, Member
 
 
 
 
By:
/s/ Frank J. Wood
 
 
Frank J. Wood, Member
 
 
 
 
 
 
 
 
FOUNDATION COAL CORPORATION
 
 
 
 
By:
/s/ Kurt D. Kost
 
 
Kurt D. Kost, President and Chief
 
 
Operating Officer
 
 
 
 
By:
/s/ James F. Roberts
 
 
James F. Roberts, Chairman and
 
 
Chief Executive Officer




4

